DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 Applicant's election with traverse of Group I, claims 1-6 and 8-12 and the species sFlt-1 as the marker in the reply filed on 09/26/22 is acknowledged.  The traversal is on the ground(s) that Groups I and II have elements in common and thus the claims may be searched and examined together without serious burden..  This is not found persuasive because of reasons of record that the claims have different classification; and requires a different field of search having different search terms and different search strategies which place an undue burden upon the Examiner.  Further, while the searches may overlap there is no reason to expect the searches to be coextensive.
The requirement is still deemed proper and is therefore maintained.
Currently, claims 1-12 are pending.  Claim 7 is withdrawn as being directed to a non-elected invention.  Accordingly, claims 1-6 and 8-12 are under examination.



Abstract
           Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
            The instant abstract utilized implied phrases see “The present description relates to”.  This language should be avoided.

Specification
The disclosure is also objected to because the specification on page 1 should indicate the current status of all nonprovisional parent applications references.  For example, after the disclosure “is a continuation of U.S. Application No. 15/220,555, filed July 27, 2016”  .  Applicant should delete the recitation “(now allowed) and insert --, now U.S. Patent 10,684,291--.    
 Appropriate correction is required.

The use of the term Tween 20 (e.g. pages 66-67), which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 the preamble of the claim fails to correlate with the body of the claim.  In order to remove any possible ambiguity the claim should also include a step correlating the results of the measurement with its intended purpose recited in the preamble of the claim.  It is recommended to include a step in the body of the claim which correlates the measured results with the identification of the patient being eligible to an intensification of heart failure therapy.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Claim 5 the preamble of the claim fails to correlate with the body of the claim.  In order to remove any possible ambiguity the claim should also include a step correlating the results of the measurement with its intended purpose recited in the preamble of the claim.  It is recommended to include a step in the body of the claim which correlates the measured results with the identification of the patient being eligible to an intensification of heart failure therapy.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
The claims recite “a BNP-type peptide” and “BNP-type peptide guided heart therapy”.  As such the claims recite the genus BNP-type peptide, thereby suggesting any and all peptide that is of the same “type” as BNP. There is insufficient written description to support the entire genus of BNP-type peptide as claimed.
At page 36 of the originally filed specification Applicant indicates that "BNP-type peptides" comprise pre-proBNP, proBNP, NT-proBNP and BNP; further that the BNP-type peptides are NT-proBNP, BNP and variants thereof.
The originally filed specification provides only examples that perform determination of plasma NT-proBNP (see e.g. pages 61-65).  Determination of NT-proBNP does not cover a representative number of species of BNP-type peptides such that would describe the entire genus of BNP-type peptides (or any variants thereof).
The specification fails to convey possession of the entire genus of BNP-type peptides, as it does not adequately describe what molecules would possess the necessary function, i.e. what peptides and variants thereof, other than NT-proBNP, are actually present in physiological samples, and in particular, are present at levels that correlate with the identification of a subject at risk of progressing to chronic heart failure and/or of hospitalization due to chronic heart failure and/or of death, as claimed. Furthermore, there is no identified sufficient relevant characteristic that would be consistent across the entire genus of peptides, such to support that any and all BNP-type peptide could be used to identify subjects at risk of progressing to chronic heart failure and/or of hospitalization due to chronic heart failure and/or of death.   
It is also not possible to envision or predict what BNP-type peptides/ variants actually exist in vivo and are present at detectable amounts that correlate with an identification of eligible subjects as claimed. The specification fails to identify what variants could be used as markers as claimed, there is no relevant identifying detail (such as a specific amino acid sequence) for any variants, other than NT-proBNP. As such, it is also not readily predictable from the originally filed specification that any and all BNP-type peptides, other than NT-proBNP, could be determined and used in a sample, for identifying a subject who is at risk of progressing to chronic heart failure and/or of hospitalization due to chronic heart failure and/or of death since each species of BNP-type protein is chemically different. 
Regarding the unpredictability in the art of relying on any BNP-type peptide, see for example, Hammerer-Lercher et al., (submitted in the IDS filed 05/07/2020) Analysis of Circulating Forms of proBNP and NT-proBNP in Patients with Severe Heart Failure, Clin. Chem., (2008), 54(5), p. 858-865, who teach at page 858 (Background) that teach the specific forms of the proBNP protein (amino acid residues 1-108) that occur in human blood are not yet clear (see also page 858, col. 2, para 2); further teaching that proBNP is the precursor hormone synthesized in cardiomyocytes after ventricular overload or an increase in wall tension, and the mechanism for its cleavage is still not fully understood. As such, it is not readily predictable that any "BNP-type peptide" could be used, given that even the specific forms of proBNP (a BNP type peptide) are not fully understood with respect to what forms even occur in sample.
Further support that it is unpredictable that any "BNP-type peptide" may be used as claimed is found in Qi et al., Effects of different peptide fragments derived from proadrenomedullin on gene expression of adrenomedullin gene, Peptides, (2002), 23, p. 1141-1147 (submitted in the IDS filed 05/07/2020). Qi teaches that it is known that peptides derived from a common polypeptide precursor through the cleavage of endogenous peptidase usually have different biological activities (page 1145, col. 1, last para). As such, it is not readily predictable that any and all BNP-type peptides could be used for identification of eligibility for intensification of heart failure treatment.
As a result, there is insufficient written description to support the recitation of the entire genus of BNP-type peptide.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, the “BNP-type peptide guided heart failure therapy” is vague and indefinite.   Applicant states on page 7 of the current specification that BNP-type peptide guided heart failure therapy is a term that is well known in the art.  However, the specification does not provide a definition for the term and does not provide any evidence that the term is well known in the art.  Also, the disclosure of the “BNP-type peptide guided heart failure therapy” does not provide a limiting definition.  Further, there is no definition for a “bnp-type peptide” and this recitation is vague and indefinite because the specification does not provide a definition for the term.  The scope of the claims is unclear because it is not apparent what a bnp-type peptide would be.  What qualities would a given peptide would need to share with BNP in order to be considered a brain natriuretic peptide "type" peptide?  The specification does not disclose a standard for comparison or indicate what properties would make a peptide of the same type as brain natriuretic peptide.  For these reasons, the metes and bound of the claims cannot be ascertained.
Claim 1, line 7 the recitation “a patient” is vague and indefinite because it is unclear if the patient recited in claim 7 is the sample patient recited in the preamble of the claim or if the applicant intends another patient.  Please clarify.
Claim 1, line 10 the recitation “(or levels)” is vague and indefinite because it is unclear if the recitation contained within the parenthesis () are a part of the claim or not.  See also deficiencies found in claims 4 and 5.
Claim 1, line 10 the recitation “(or markers)” is vague and indefinite because it is unclear if the recitation contained within the parenthesis () are a part of the claim or not.  See also deficiencies found in claims 4 and 5.
Claim 1, line 11 the recitation “(or reference levels)” is vague and indefinite because it is unclear if the recitation contained within the parenthesis () are a part of the claim or not.  See also deficiencies found in claims 4 and 5. 
Claim 3, the recitation “bnp-type peptide” is vague and indefinite because the specification does not provide a definition for the term.  The scope of the claims is unclear because it is not apparent what a bnp-type peptide would be.  What qualities would a given peptide would need to share with BNP in order to be considered a brain natriuretic peptide "type" peptide?  The specification does not disclose a standard for comparison or indicate what properties would make a peptide of the same type as brain natriuretic peptide.  For these reasons, the metes and bound of the claims cannot be ascertained.
Claim 4, lines 4 and 12, the recitation “(are)” is vague and indefinite because it is unclear if the recitation contained within the parenthesis () are a part of the claim or not.
Claim 4, lines 5, 8 and 13, the recitation “(markers)” is vague and indefinite because it is unclear if the recitation contained within the parenthesis () are a part of the claim or not.  
Claim 5, the recitation “bnp-type peptide” is vague and indefinite because the specification does not provide a definition for the term.  The scope of the claims is unclear because it is not apparent what a bnp-type peptide would be.  What qualities would a given peptide would need to share with BNP in order to be considered a brain natriuretic peptide "type" peptide?  The specification does not disclose a standard for comparison or indicate what properties would make a peptide of the same type as brain natriuretic peptide.  For these reasons, the metes and bound of the claims cannot be ascertained.
Claim 8 the recitation “the ACC/AHA classification” there is insufficient antecedent basis for this limitation.
Claim 8 the recitation “the NYHA classification” there is insufficient antecedent basis for this limitation. 
          Claim 10, line 2, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention See MPEP 2173.05(d).
          Claim 12 the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention See MPEP 2173.05(d).
Claim 12 the recitation “(or medicaments)” is vague and indefinite because it is unclear if the recitation contained within the parenthesis () are a part of the claim or not.
Claim 12 the recitation “device therapy” is vague and indefinite because there is no definition for the term in the specification and the specification does not provide specific guidance on what the term encompasses.  Thus, the metes and bounds of the claim cannot be ascertained.
Claim 12 the recitation “life style changes” is vague and indefinite because there is not definition for the term in the specification and the specification does not provide specific guidance on what the term encompasses.  Thus, the metes and bounds of the claim cannot be ascertained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-6, 8-10  and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al., (WO 2009/141374) (submitted in the IDS filed 05/07/2020) in view of Ky et al (US 2012/0219943).
Hess et al discloses measuring the level of NT-proBNP (BNP-type peptide in a subject suffering from heart failure (e.g. abstract, page 25 and Figure 1) and also teaches that these measurements can be done in a subject to monitor therapy after the subject previously was determined to need therapy (e.g. pages 1, 3, 22).  Therefore, Hess et al is teaching detecting these markers in a subject suffering from heart failure and which receives BNP-type peptide guided heart failure therapy.  Hess et al teaches comparing the measured levels to that of reference levels (e.g. pages 13-14, 17-18, 25 and Figure 1).  Hess et al discloses that the patient can be classified as having heart failure according to class II or III of NYHA classification (e.g. page 5).  Hess et al discloses that the sample can be blood, serum or plasma (e.g. page 13).  Hess et al discloses that the therapy can be an ACE inhibitor and further medicaments (e.g. pages 1-8) and aldosterone antagonists (e.g pages 7-8).
Hess et al differs from the instant invention in failing to teach measuring the level of sFlt-1 and comparing to a reference.
Ky et al teaches that it is known in the art that sFlt-1 is correlated with heart failure and that it is well known and conventional in the art to measure the level of sFlt-1 and compare that to a reference and to also measure natriuretic peptide (e.g. para’s 0010, 0014, 0016, 0042-0048 and 0051).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the measurement of sFlt-1 and comparison to a reference such as taught by Ky et al into the method of Hess et al because Ky et al shows that sFlt-1 is correlated with heart failure and one or ordinary skill in the art would recognize that the detection of additional markers would provide further confirmation of heart failure.  Further, it has long been held that it is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   Therefore, one of ordinary skill in the art would have a reasonable expectation of success to incorporate the detection of sFlt-1 into the method of Hess because it is well known in the art that sFlt-1 is associated with heart failure and one would recognize that additional markers provides further confirmation.
With respect to the recitations “a method for identifying a patient who is eligible to an intensification of heart failure therapy” (claims 1 & 5).  These limitations are not given patentable weight because they appear solely in the preamble of the claim.  The combination of Hess et al and Ky et al teaches every active method step of measuring the levels of  NT-proBNP and sFlt-1 and comparing to a reference level and when every active method step has been performed the prior art method is met.   Further, it is unclear what applicant intends by BNP-type peptides and BNP-type peptide guided therapy (see 112(b) rejections supra).  Therefore, for the reasons stated above the combination of Hess et al and Ky et al reads on the instantly recited claims.  
Claim(s) 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al in view of Ky et al as applied to claims 1, 4-6, 8-10 and 12 above, and further in view of  Okarter et al (US 2005/0032879).
See above for the teachings of Hess et al and Ky et al.
Hess et al and Ky et al differ from the instant invention in failing to specifically teach identifying the patient is eligible for intensification of therapy, a BNP-type level below the reference and fails to teach the combination of beta blocker and ACE inhibitor.
OKarter et al teaches that it is known in the art to administer a combination of a beta blocker and ACE-inhibitor to heart failure patients (e.g. abstract, para’s 0002 and 0005).  OKarter et al teaches that this provides a physician and the patient the opportunity to more effectively treat diseases that may stem from more than one cause (e.g. para 0002).
 It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate and monitor a combination therapy of a beta blocker and an ACE inhibitor into the modified method of Hess et al because Okarter et al teaches that this provides a physician and the patient the opportunity to more effectively treat diseases that may stem from more than one cause.  Thus, absent evidence to the contrary one of ordinary skill would have a reasonable expectation of success incorporating and monitoring a combination therapy of a beta blocker and an ACE inhibitor in the modified method of Hess et al.
With respect to identifying a patient that is eligible for intensification and wherein a level of BNP-type peptide below the reference level indicates intensification of therapy.  Hess et al specifically teaches monitoring the therapy by measuring BNP molecules and one of ordinary skill in the art would recognize that when the levels of NT-proBNP are lower than a reference level that the therapy needs to be increased.  Therefore, it would have been obvious to one of ordinary skill in the art at the filing date to determine the level of the BNP-type peptide as below a reference level and to increase the therapy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


          Claims 2-4 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and/or to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
The claims are directed to a naturally occurring correlation between the levels of the recited biomarkers in a subject who has heart failure and who receives BNP type peptide guided heart therapy and is identified as intensification of heart therapy or identified as not eligible for intensification of heart therapy. 
    
Step 2A, Prong 2
The additional elements of measuring the level of the marker and comparing to a reference does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
          Also, with respect to the recitation “identifying a patient who is eligible for an intensification of heart failure therapy, or identifying a patient who is not eligible for an intensification of heart failure therapy”.  The “identifying” statement at best articulates the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the measured biomarker(s) being correlated with eligibility of intensification of heart failure therapy.  No active method steps are invoked or clearly required; the “identifying” statements do not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  

ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
	Further, the additional elements of the claims are recited with a high level of generality and do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. (the active method steps/limitations recited in addition to the judicial exceptions themselves) and do not add significantly more to the judicial exception(s).
 As shown by art supra it is well known routine and conventional in the art measure the recited biomarker(s) and compare to a reference. 
It does not appear to be the case that the active steps recited, which are performed in order to gather the data or perform the assay, are steps recited or performed in an unconventional or non-routine way, such to provide an inventive concept under step 2B.
The claimed limitations as currently presented fail to recite limitations that add a feature that is more than well understood, conventional or routine in the field of diagnostics and biochemical assay methodologies. 
For all of these reasons, the claims fail to include additional elements that are sufficient to either integrate the judicial exception(s) into practical application(s) thereof, or amount to significantly more than the judicial exception(s). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,684,291 in view of Ky et al (US 2012/0219943).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and US 10,684,291 are directed to methods for identifying a patient who is eligible for an intensification of heart therapy comprising measuring the levels of markers and comparing the levels to that of references and identifying the patient as eligible based on the measurement.  U.S. 10684,291 fails to disclose the marker as sFlt-1.  However, Ky et al teaches that it is known in the art that sFlt-1 is correlated with heart failure and that it is well known and conventional in the art to measure the level of sFlt-1 and compare that to a reference and to also measure natriuretic peptide (e.g. para’s 0010, 0014, 0016, 0042-0048 and 0051).  Thus, It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the measurement of sFlt-1 and comparison to a reference such as taught by Ky et al into the method of U.S. 10,684,291 because Ky et al shows that sFlt-1 is correlated with heart failure and one or ordinary skill in the art would recognize that the detection of additional markers would provide further confirmation of heart failure.  Further, it has long been held that it is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).    
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hess et al (US 2012/0214180) teaches the measurement of both Nt-pro ANP and sFlt-1 in a sample.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1678